OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court *119on March 7, 1975, and formerly maintained an office for the practice of law in Lewiston. On February 11, 2003, respondent was convicted upon his plea of guilty in the Federal District Court for the Western District of New York (District Court) of falsely subscribing a federal income tax return, in violation of 26 USC § 7206 (1). Having previously determined that falsely subscribing a federal income tax return is a serious crime (see Matter of Di Nardo, 285 AD2d 141 [2001]), this Court entered an order on March 5, 2003, suspending respondent and directing him to show cause why a final order of discipline should not be entered pursuant to Judiciary Law § 90 (4) (f) and (g).
On May 19, 2003, respondent was sentenced in District Court to a two-year term of probation and was ordered to pay a fine in the amount of $20,000. Respondent thereafter appeared before this Court and submitted matters in mitigation.
Respondent admitted that he made and filed a personal income tax return that he knew falsely understated his income in the amount of $237,130. In addition, the plea agreement entered into by respondent in District Court establishes that respondent falsely subscribed an income tax return for another tax year and that he failed to file timely state and federal income tax returns for several years.
We have considered the mitigating factors submitted by respondent. Respondent, however, has been convicted of a serious crime and has previously received two letters of caution. Accordingly, after consideration of all of the factors in this matter, we conclude that respondent should be suspended for a period of three years, effective March 5, 2003.
Pine, J.P., Hurlbutt, Kehoe and Burns, JJ., concur.
Final order of suspension entered.